OFFICE   OF THE   AlTORNEY     GENERAL   OF   TEXAS

                      AUSTIN
Haaarabze Xarl Genlior,h., Page 2
Honoxab.le
         BlarlGonne& Jr., we         k


    ol*ll  aaw0 iii2 ‘Waumf~rSQ     ah&d be entered TV
    appourauoe oaus6iP upon the     do,oketeof the coqmt-
    he omlnty- auurto.

         “S’SEO..8.     The armrd~d aonditlon or the d00k6ts
    ox the dietriot      u0urts or mid aount~00, orbates
    au wsrgwoy aad lm~ratlto publio neaeseltj that
             be rrtspmdad ln(Lthat this eat take sl'-
    the r~tfle
    fsot and .Iwin ior born and artierits paasqp3,
    ana it   is   86 dh(Lated.*